DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
 
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE filed on October 20, 2020.
Claims 1-9 and 27-35 are cancelled.
Claims 10-26 and 36-43 are pending.
Claims 10-26 are withdrawn.
Claims 36-43 are examined.
This Office Action is given Paper No. 20210226 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp et al. (US 2017/0024778) in view of Heilig et al. (US 2010/0114716).

Claims 36, 40
Knapp discloses:
executing a delivery engine comprising a data processor (server, see figure 1) and executable code to create and execute control actions delivered via a network (network, see figure 1) further comprising the steps of:
1) instantaneously and simultaneously executing impression-collection operations for bid data (evaluates bids, see [0040-0041]) responsive to the first advertisement call and the second advertisement call, from a plurality of impression sources coupled by the network including: an 
2) executing an optimization engine (script, see [0038, 0101]) coupled to the direct demand source by the network, the optimization engine further comprising: a multiplier calculation module, a data retrieval module, a classification module, a priority module, and a budget smoothing module, the classification module receiving classification data (e.g. type of impressions, type of content, pricing information, see [0048, 0052, 0057, 0112]), the priority module receiving priority data (e.g. relative priority for delivery of ads, see [0049]), the budget smoothing module receiving forecasting data (prediction of how well the ad will do if placed, predicted performance, see [0032, 0048]) and availability data (e.g. speed that ads are being served, eligibility, see [0049, 0112]), and said data retrieval module receiving historical information data (e.g. user’s or browser’s past interactions/purchases, see [0046]) and providing by at least the multiplier calculation module a set of parameters including the priority data representative of a priority value (e.g. bid value of 5, see [0049]) and a cutoff (e.g. maximum price, see [0125, 0134]), an alpha multiplier value (ratio, see [0132, 0140]), a reserve value (e.g. the lower of the actual bid or the actual bid multiplied by a ratio, see [0125]), and a sell through value (e.g. price charged might be some fixed percentage of the amount between the first 
3) by the multiplier calculation module providing the set of parameters to a direct bid engine coupled to the direct demand source, direct bid engine providing direct bids (e.g. bid values of 2 and 4 received from servers 130 and 140, see [0049]); 
executing a modified second-bid engine (second market, see [0141]) coupled to the direct demand source and the indirect demand source and selecting particular bid data (use adjustment factors to be applied to the bids, see [0049]) from the direct bids and indirect bids by matching direct demand or indirect demand to the impression type and value designation of the first advertisement call and the second advertisement call (winning bids, see [0142-0143]); and 
serving, a particular advertisement (providing winning advertisement, see figures 9-11) corresponding to highest bid data responsive to each of the first advertisement call and the second advertisement call and placing the particular advertisement (displayed, see claim 1) within a particular electronic content from the plurality of different electronic content.
Knapp does not disclose:
receiving… designation.
Heilig teaches:
receiving  a) a first advertisement call (bid, see [0041]) with a first impression request with an impression description indicating a particular type (“auto” and “hybrid”, see [0041]) and a value designation (located in Chicago, see [0041]) and 
Knapp discloses conducting a first auction and using the winning bid in a second auction. Knapp does not disclose receiving a first bid of a particular type and value, and receiving a second bid of another type of value, but Heilig does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the method and system of managing bids in a real-time auction of Knapp with the first and second bids of Heilig because 1) a need exists for providing a mechanism for securing advertisement impressions across multiple markets (see Knapp [0011]); and 2) a need exists for having bids reflect the changes in ad campaigns (see Heilig [0005]). Receiving a first call and second call allows for different types of impressions.

Claims 37, 41
Furthermore, Knapp discloses:
the data representative of bids is a multiple of a second highest received bid data (second highest bid multiplied by the second ratio, see [0140], figures 10-12), and wherein the multiple is greater than 1.

Claims 38, 42
Furthermore, Knapp discloses:
an alpha multiplier value using a sum of the priority data on all matching campaigns and the multiplier calculation module (e.g. based on ratio or percentage, ratio is based on maximum bid plus a spread, see [0125, 0132-0140]).

Claims 39, 43
Furthermore, Knapp discloses:
an advertisement processor of the delivery engine serves the impression (causes the advertisement to be displayed, see claim 8) and records information about serving of the impression in a storage device (see [0060]) coupled to the delivery engine.

Response to Arguments 
103 arguments 
Applicant argues that Knapp does not disclose making advertisement calls for different impression types and value designations. 
Please see new mapping.

Claim Interpretation
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 36 and 40 which recite “for generating data representative of direct bids”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
adapt “to make fit (as for a specific or new use or situation) often by modification.” Webster’s Ninth New Collegiate Dictionary
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
processor “(2) (software) A computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran processor.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.